Martin J.
delivered the opinion of the Court.
The plaintiff, the mother of the defendant’s deceased wife, who died without issue, claims a settlement of the *26estate in community between her daughter and the defend- ^, an(j the partition of the nett estate — and that the para-phemal estate of the deceased may be accounted for.
When a plaintiff brings suit in the Court of Probates which^kumed by the defendant underawill, itwill be dismissed for want of jurisdiction, as involving a question of titles to property, which the Probate Court cannot try.
The Court of ordinary jurisdiction, i. e. the District Court, can alone try questions of title, and a suit involving the right to property, claimed under a will and confirmatory act, must be brought in this Court.
Ry a supplemental petition, the plaintiff prayed that a will and deed of confirmation of her deceased daughter, under which the defendant claims her estate may be set aside as improperly obtained.
The defendant pleaded to the jurisdiction of the Court, denying its authority to inquire into the validity of the title under which the defendant holds real property.
The plea to the jurisdiction was sustained, the suit dismissed, and the plaintiff appealed,
The petitioner herself shews that the defendant holds the , . , „ , . , ... , „ property claimed from him under a will and confirmatory act which she seeks to set aside. This she cannot effect, except in a Court of ordinary jurisdiction, i. e. in the District Court.
The judge of the Court of Probates acted correctly in sustaining the plea to the jurisdiction:
It is therefore ordered, adjudged and decreed that the judgment be affirmed with costs.